DETAILED ACTION
Claims 1–20 are pending in the present application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Specification
The title of the invention, “SYSTEMS AND METHODS FOR FRC PLASMA STABILITY”, is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed and that distinguishes it from the parent application.
The following title is suggested: “SYSTEMS AND METHODS FOR RADIAL AND AXIAL STABILITY CONTROL OF AN FRC PLASMA ”.
Claim 1 is objected to for the following informalities: It refers to a reference number (100) in a drawing. Details such as reference symbols should not be included in the claims. In addition, it states “in a FRC plasma” when a FRC plasma was already introduced in the preamble.
Claim 4 is objected to because it recites “the currents induced in counter directions” when currents were not previously cited. Instead, “symmetric current components” were previously cited in claim 1.  It is suggested to remove the term “the”. 
Appropriate correction is required.
Priority
The Office notes that Applicant’s claim to priority to the provisional application 62/309,344, filed on March 16, 2016, and U.S. Provisional Patent Application No. 62/255,258, filed on November 13, 2015, is not found valid for claim 1 and dependent claims, because no support was found for the claim 1 limitation, “wherein the FRC plasma is positioned antisymmetric about a mid-plane of the confinement chamber”.
Claim Interpretation
Claim 1 recites, “an FRC magnetic field” in  “generating first and second radial magnetic fields with first and second radial coils to interact with an FRC magnetic field”. Because the definition of a field-reversed configuration (FRC) plasma refers to a magnetic field of a plasma in a reversed configuration with respect to an external field, as best understood following the specification [0082], the FRC magnetic field is being interpreted as the internal magnetic field that is induced in the plasma by an external field.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 4–6, and 7–20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5–7, and 8–21 respectively, of US Patent no. 11,217,351 B2 (‘351) in view of Slough, US 20180025792 A1. The following table shows a comparison of the claims.
Claim 1 of Current Application
Claim 1 of US Patent 11,217,351
A method for stabilizing a field reversed configuration (FRC) plasma within a confinement chamber, comprising the steps of
A method for stabilizing a field reversed configuration (FRC) plasma comprising the steps of:
tuning an applied magnetic field generated within the chamber (100) by symmetric current components extending about the confinement chamber 
forming an FRC plasma positioned along a longitudinal axis of a confinement chamber adjacent a mid-plane of the confinement chamber by forming an FRC magnetic field about a rotating plasma in the confinement chamber;
to induce stability in a FRC plasma in a radial direction normal to a longitudinal axis of the confinement chamber wherein the FRC plasma is positioned axisymmetric about the longitudinal axis of the confinement chamber,
and to induce instability in the FRC plasma in an axial direction along the longitudinal axis of the confinement chamber wherein the FRC plasma is positioned antisymmetric about a mid-plane of the confinement chamber, and
stabilizing the FRC plasma in a radial direction normal to the longitudinal axis to position the FRC plasma axisymmetric about the longitudinal axis by adjusting an applied magnetic field to induce radial stability and axial instability in the FRC plasma; and 
generating first and second radial magnetic fields with first and second radial coils to interact with an FRC magnetic field positioned about the FRC plasma to induce stability in the FRC plasma in the axial direction along the longitudinal axis of the confinement chamber wherein the FRC plasma is positioned symmetric about the mid-plane.
stabilizing the FRC plasma in an axial direction along the longitudinal axis by adjusting first and second radial magnetic fields, wherein the first and second radial magnetic fields interact with the FRC magnetic field to axially move the FRC plasma to position the FRC plasma axisymmetric about the mid-plane.


It may be noted that claim 1 of the Current Application is generally anticipated by claim 1 of the ‘351, with slight variations language such as “to induce instability in the FRC plasma in an axial direction” in the instant application instead of “to induce radial stability and axial instability in the FRC plasma” in ‘351. Other limitations such as “tuning an applied magnetic field” in the instant application,  are found rearranged later on in claim 1 of ‘351 as “by adjusting an applied magnetic field”.
The limitations not taught are “symmetric current components” and “wherein the FRC plasma is positioned antisymmetric about a mid-plane of the confinement chamber”, which are found taught by Slough (Slough Fig. 1; para. 67: interaction chamber coils 30/32 are symmetric about the chamber, producing symmetric current components; Slough para. 16: teaches the external applied magnetic field will inherently induce instability in the FRC plasma, which may position the FRC antisymmetric about a center or mid-plane of the chamber).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Slough with ‘351, because Slough is also directed to a field reversed configuration (FRC) plasma and the elements taught are known in the field. The “applied magnetic field to induce radial stability” of ‘351 would have been expected to be produced by the interaction chamber coils for example of Slough.
Claim 3 of the instant application is further rejected for non-statutory double patenting over claim 5 of ‘351 because the additional limitations are essentially the same.
In a similar manner, claims 4–6 and 7–20 are rejected over claims 6–7 and 8–21 of ‘351 for essentially the same additional limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1–20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation, “wherein the FRC plasma is positioned antisymmetric about a mid-plane of the confinement chamber”. This limitation was not found to have support in the original written description. The only reference to the term “antisymmetric” in the original specification was “The saddle-coil antennas 460 can flexibly provide magnetic fields that are either symmetric or antisymmetric about the machine's midplane” at [0054], and “As the FRC plasma 520 moves axially it induces current 514 and 516 that are antisymmetric” at [0112]. Magnetic fields and current components are not considered to be the FRC plasma itself.
At [0006] it is stated that “The axial position instability, however, can be actively controlled using a set of external axisymmetric coils to obtain stability in both axial and radial directions”. Stability or instability, however, does not necessarily imply symmetricity or antisymmetricity of the plasma position about a mid-plane.
In addition, there was no indication in the Drawings for an FRC plasma positioned anti-symmetric about a mid-plane. In particular, Fig. 24, which is referenced at [0112], does not illustrate a plasma positioned anti-symmetric about a midplane.
Claim 2–20 are rejected for their dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1–20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "wherein the FRC plasma is positioned antisymmetric about a mid-plane of the confinement chamber”.  This was not found to have support in the original disclosure, as described in the 35 U.S.C. 112(a) rejection above, and therefore it is not possible to interpret this limitation. Does this limitation signify that the plasma is positioned off-center in a radial or axial direction so as to be antisymmetric with respect to a center of the apparatus, or off-center in a horizontal or vertical direction, for example? This concept was not found so it cannot be properly interpreted. 
Claim 1 is further rejected under 112(b) as being indefinite because the limitations on the plasma being positioned both symmetric and antisymmetric appear to contradict each other. Claim 1 first states “wherein the FRC plasma is positioned antisymmetric about a mid-plane” followed by “wherein the FRC plasma is positioned symmetric about the mid-plane”. Is this in different time periods? Does Applicant intend the antisymmetric limitation to be in the alternative with the limitation, “the FRC plasma is positioned axisymmetric about the longitudinal axis?”. 
In addition, claim 1 first states “tuning an applied magnetic field … to induce instability in the FRC plasma in an axial direction” and later states “generating first and second radial magnetic fields … to induce stability in the FRC plasma in the axial direction”. Are the applied and radial magnetic fields working against each other or in different time periods?
Claim 2 recites, “to position the FRC symmetric about the mid-plane”. Is this in the alternative to the claim 1 limitation “wherein the FRC plasma is positioned antisymmetric about a mid-plane”? If so, this is not clearly stated and therefore claim 2 is indefinite.
Claims 2–20 are rejected for their dependency on claim 1 and claim 3 is further rejected for its dependency on claim 2.
Claim 10 recites “further comprising maintaining the FRC plasma at or about a constant value without decay”. It is not clear what “maintaining” an FRC plasma refers to. Is the size, shape, and/or position maintained for example? If so, this should be explicitly stated.



Prior Art Discussion
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure.
Zindler, US 9967963, teaches controlling plasma instability using probes by controlling poloidal and toroidal magnetic fields. However, Zindler teaches plasma instability causes collapse of plasma confinement and is therefore not directed to inducing instability.
Slough, US 9741457 B2, and Tuszewski, US 20150187443 A1, also discuss avoiding instability.
Woodruff, US 20110142185, at para. 76 teaches purposely causing plasma instability, “an instability is deliberately excited to cause a loss of core confinement and dispose of spent fuel (helium ash). The instability is excited by allowing the q-profile to span the q=1/2 mode rational surface, to cause the 2/4 island to grow, which causes a transient loss of core confinement and spent fuel is immediately transported to the divertor surface and pumped away”. However this type of instability was not specifically related to inducing stability in an FRC plasma in a radial direction and inducing instability in the FRC plasma in an axial direction, nor generating radial magnetic fields to induce stability in the axial direction.

Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M RITCHIE whose telephone number is (571) 272-4869 and whose fax number is 571-273-4869. The examiner can normally be reached on Monday- Friday, 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K. Patel can be reached on 571-272-7677.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/Primary Examiner, Art Unit 2628